DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 19 is objected to because of the following informalities: “wherein the source driver circuit and the analog frontend are integrated in a touch and display driver (TDDI) circuit”.  It appears that should be --touch and display driver integrated (TDDI) circuit--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2021/0056333 A1).

Instant Claim 1: An input-display device, comprising: a display screen disposed on a display substrate,  (“As shown in FIG. 3, the fingerprint sensing system 30 includes a system processor 300, an FTDI circuit 302, and a display panel 304.” (Cheng, paragraph 25)  The fingerprint sensing system 30 and display panel 304 of Cheng correspond to the input-display device and display screen of the claim, respectively.
“In an embodiment, the display panel 304 (fig 3) may be an in-cell touch and fingerprint panel, where the touch sensor and fingerprint sensor and their related wire connection circuits are disposed inside the display panel 304, e.g., disposed on the substrate of the display panel 304.” (Cheng, paragraph 26))

the display screen comprising a plurality of display pixels;  (“In another embodiment, the FTDI circuit may be configured to control an organic light-emitting diode (OLED) panel; hence, the light emission for fingerprint sensing may be controlled by driving OLEDs in the display pixels, and the circuit structure of the FTDI circuit 302 shown in FIG. 3 without the backlight controller may be feasible.” (Cheng, paragraph 55))

a plurality of capacitive sensing electrodes for capacitive sensing in a sensing region of the display screen;  (“In detail, under the capacitive touch sensing scheme, the capacitance value of several sensing electrodes closer to the touch area may be acquired to calculate the extent of touch area and the coordinate point of the touch finger.” (Cheng, paragraph 44))

a first touch and display driver integration (TDDI) circuit disposed on the display substrate,  (“As shown in FIG. 10B, the fingerprint sensing system 150 is different from the fingerprint sensing system 100 in that, the fingerprint sensing system 150 includes a touch and display driving integration ( TDDI) circuit 1502 and a fingerprint readout 

the first TDDI circuit comprising: a source driver circuit configured to drive at least a subset of the plurality of display pixels based on a processed image signal;  (“The display driver circuit 312 (fig 3) is configured to control the display panel 304 to emit light and show the corresponding exposure icon.” (Cheng, paragraph 27)  The display driver circuit 312 of Cheng corresponds to the source driver circuit of the claim.  When TDDI circuit 1502 is used (fig 10B), the display driver circuit is located within TDDI circuit 1502.)

and an analog frontend for the capacitive sensing, the analog frontend interfacing with the plurality of capacitive sensing electrodes to obtain a plurality of touch signals;  (“The touch sensing circuit 314 (fig 3) may also include a touch analog front-end (AFE) circuit, which is configured to output touch driving signals to the display panel 304 and correspondingly receive touch sensing signals from the touch sensor of the display panel 304.” (Cheng, paragraph 29)  When TDDI circuit 1502 is used (fig 10B), the touch sensing circuit is located within TDDI circuit 1502.)

an image processing circuit configured to generate the processed image signal based on a received image signal and a display parameter;  (“In an embodiment, the touch sensing circuit 314 (fig 3) may determine that a finger touch appears on a specific position or zone of the display panel 304, and thereby notify the display driver circuit 312 to show the exposure icon at the position or zone” (Cheng, paragraph 29)  The display driver circuit 312 of Cheng corresponds to the image processing circuit of the claim.  The notification that the display driver circuit 312 receives from the touch sensing circuit 314 corresponds to the received image signal and display parameter of the claim.)

a touch processing circuit configured to generate a touch output signal by processing the plurality of touch signals based on instructions of a touch firmware;  (“The touch sensing circuit 314 (fig 3) may also include a touch analog front-end (AFE) circuit, which is configured to output touch driving signals to the display panel 304 and correspondingly receive touch sensing signals from the touch sensor of the display panel 304.” (Cheng, paragraph 29)  The touch sensing circuit 314 and touch driving signal of Cheng correspond to the touch processing circuit and touch output signal of the claim, respectively.
In addition, the software associated with the touch sensor of Cheng corresponds to the touch firmware of the claim.)

and a memory disposed physically separate from the display substrate, the memory storing the display parameter and the touch firmware.  (The fingerprint sensing system 30 (fig 3) of Cheng inherently contains memory in order to store the data and instructions needed for the operation of the device.)


Instant Claim 5: The input-display device of claim 1, wherein the touch firmware is executed directly from the memory.  (Since the memory of Cheng stores the data and instructions needed for the operation of the device, all software code can be said to be executed directly from memory.)


Instant Claim 6: The input-display device of claim 1, wherein the image processing circuit and the touch processing circuit are disposed in the first TDDI circuit.  (When TDDI circuit 1502 is used (fig 10B), the display driver circuit 312 and the touch sensing circuit 314 are located within TDDI circuit 1502.)


Instant Claim 7: The input-display device of claim 1, wherein the image processing circuit is disposed in the first TDDI circuit,  (This portion of claim 7 is included within claim 6, and thus, is rejected under the same rationale.)

and wherein the touch processing circuit is disposed in an integrated circuit with the memory.  (The software associated with the touch sensing circuit 314 of Cheng is stored in memory.)


Instant Claim 15: The input-display device of claim 1, wherein the display screen is an organic light-emitting diode (OLED) display.  (“In another embodiment, the FTDI circuit (fig 3) may be configured to control an organic light-emitting diode (OLED) panel;” (Cheng, paragraph 55))


Instant Claim 16: (claim 16 is substantially identical to claim 1, and thus, is rejected under similar rationale.)


Instant Claim 17: (claim 17 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 19:  (Method claim 19 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.)


Instant Claim 20: (claim 20 is substantially identical to claim 6, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.

Instant Claim 2: The input-display device of claim 1, wherein the memory is a flash memory.  (Although Cheng does not explicitly teach the type of memory used in the fingerprint sensing system 30, flash memory is well known and obvious to use.)


Instant Claim 3: The input-display device of claim 1, further comprising a serial peripheral interface (SPI) between the memory and the first TDDI circuit.  (“The touch sensing circuit 314 (fig 3) may include a touch MCU for controlling the touch 


Instant Claim 8: The input-display device of claim 1, further comprising a second TDDI circuit, wherein the first TDDI circuit is a master TDDI circuit associated with a first section of the display screen and a first section of the sensing region, and wherein the second TDDI circuit is a slave TDDI circuit associated with a second section of the display screen and a second section of the sensing region.  (Section 2144.04 of the MPEP, under the section Duplication of Parts, states that in the case of In re Harza the courts ruled that “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Similarly in Cheng, it would be obvious to duplicate TDDI circuit 1502.)


Instant Claim 9: The input-display device of claim 8, further comprising a serial peripheral interface between the master TDDI circuit and the slave TDDI circuit, wherein the slave TDDI circuit receives the display parameters and the touch firmware from the master TDDI circuit via the serial peripheral interface.  (If Cheng did contain two TDDI circuits, it would be obvious that the method of communication between the two TDDI circuits would be a serial peripheral interface since such an interface is used elsewhere in the device.)


Instant Claim 10: The input-display device of claim 8, wherein the image processing circuit comprises: a first image processing stage disposed in an integrated circuit with the memory; and a second image processing stage disposed in the first TDDI circuit.  (The TDDI circuit 1502 of Cheng contains memory.  All software code is stored in the memory within TDDI circuit 1502.)


Instant Claim 13: The input-display device of claim 10, wherein the first image processing stage outputs a compressed image to the second image processing stage.  (It is obvious that the image processing performed by the fingerprint sensing system 30 of Cheng involves a compressed image.  During processing of such a compressed image, the compressed image can be said to be output from a first stage to a second stage.)


Instant Claim 14: The input-display device of claim 8, wherein the image processing circuit and the touch processing circuit are disposed in an integrated circuit with the memory.  (The software associated with the display driver circuit 312 and the touch sensing circuit 314 of Cheng are stored in memory.)



Claims 4, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tang (US 2018/0366056 A1).

Instant Claim 4: The input-display device of claim 1, wherein the display parameter comprises at least one selected from the group consisting of demura data and deburn data.  (Cheng teaches the fingerprint sensing system in accordance with claim 1, but does not disclose demura data or deburn data.  However, in the same field of endeavor, Tang teaches the use of demura data for a display panel: “The data processing module determines first optical compensation values needed for the sub-

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the fingerprint sensing system as taught by Cheng; with the display panel as taught by Tang, wherein demura data is determined.  Such a combination involves incorporating a known feature (demura) into a known device in order to yield the predictable results of compensating for the effects of mura: “The so-called "mura" refers to various traces caused by non-uniform brightness of the panel.” (Tang, paragraph 2)


Instant Claim 11: The input-display device of claim 10, wherein the first image processing stage is configured to perform a white point correction.  (The demura correction of Tang may be referred to as a white point correction.)


Instant Claim 12: The input-display device of claim 10, wherein the second image processing stage is configured to perform at least one selected from a group consisting of a demura operation and a deburn operation.  (The demura executed by Tang can be said to be performed at a second image processing stage.)


Instant Claim 18: (claim 18 is substantially identical to claim 4, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Yaron Cohen/Examiner, Art Unit 2626